DETAILED ACTION
This office action follows a response filed on October 11, 2021.  Claims 1-8, 10, and 13 were amended.  Claims 11 and 12 were canceled, and new claims 16-19 were added.  Claims 1-10 and 13-19 are pending.


Claim Objections
Claim 6 is objected to because of the following informalities:  In line 3, please replace “able to react” with “that reacts”.  

Claim 19 is objected to because of the following informalities:  In line 3, please replace “able to react” with “that reacts”.  

Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because it recites “claim 16” and “claim 1 or 2” (line 4) and is therefore a multiple dependent claim.  See MPEP § 608.01(n).

Claim 19 is objected to because of the following informalities:  In line 5, the phrase “on the one hand” is superfluous and may be deleted.  

Claim 19 is objected to because of the following informalities:  In line 6, please replace “a ionic” with “an ionic”.  

Claim 19 is objected to because of the following informalities:  In lines 5 and 6, the phrase “on the one hand” is superfluous and may be deleted.  

Claim 19 is objected to because of the following informalities:  In line 7, delete “of” which precedes “a non-coordinating”.  





Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear what is meant by the term “-linked substituent”.  

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim describes a method that “uses” a catalytic system, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The following features render claim vague and indefinite:
(a)  In line 5, there is insufficient antecedent basis for terms “X1” and “X2”,
(b)  In line 5, it is unclear what is meant by the term “-linked”,  
(c)  In line 7, there is insufficient antecedent basis for the term “the ligand”. 



Claim Rejections - 35 USC § 102 / 35 USC § 103
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brookhart et al. (US 6,710,007).
The invention of Brookhart et al. is drawn to a transition metal complex of a ligand of formula (I), shown below left, in which the transition metal is Ni, Fe, Ti, or Zr (claims 1 and 2), wherein in formula (I), Q is nitrogen, R2 and R3 taken together form a double bond, Z is oxygen, and R6 and R7 taken together form a double bond.  Ligand L6, shown below, right, is representative.
  	         
    PNG
    media_image1.png
    76
    181
    media_image1.png
    Greyscale
                        
    PNG
    media_image2.png
    147
    116
    media_image2.png
    Greyscale


Iron complexes, prepared by reacting other imine-ketone ligands with FeCl2, are disclosed in example 15 and example 20.  While an iron complex containing ligand L6 is not shown in working examples, one of ordinary skill in the art would have found it obvious that such compound lies within the scope of protection of patent claims.  In light of working examples, one of ordinary skill in the art would have found it obvious to make an iron complex containing imine-ketone ligand L6.  One of ordinary skill in the art would have found it obvious to prepare a catalyst by reacting the iron complex with a co-catalyst selected from organoboron compounds (col. 7, line 35; col. 29, line 13), alkylauminum and alkylaluminum halide compounds (triethylaluminum, trimethylaluminum, diethylaluminum chloride, ethylaluminum dichloride; col. 8, line 36) or methylaluminoxane (col. 29, line 22).     

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuura et al. (JP 2005-200305). 
Katsuura et al. teaches preparation of a ligand of general formula (II) in which R1, R2, and R3 are hydrogen by reaction of glyoxal (40 wt % solution in water) with ammonia (28 wt % solution in water) at a temperature of 25 ºC and reaction time of 1 hour; see paragraph [0024].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuura et al. (JP 2005-200305) in view of Moon et al. (US 3,151,047).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  While Katsuura et al. does not disclose means to separate and purify the reaction product from the reaction mixture, the person of ordinary skill in the art, with a modicum of advanced education would have found it obvious to use fractional distillation to achieve this goal.  Even if the person o ordinary skill in the art were woefully unaware, he would have found it obvious from Moon et al. to use fractional distillation to purify the product of the prior art.  

Claims 2 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Brookhart et al. (US 6,710,007) does not reasonably suggest preparation of an oxo-nitrogenated iron complex represented by general formula (I) in which R1 and R2 are methyl and R3 is phenyl or a substituted phenyl group.  

Response to Arguments
15.	The rejection of claim 6 under 35 U.S.C. 112(b), set forth in paragraph 38 of the previous office action dated July 23, 2021, has been maintained.
	The rejection of claims 11 and 12 under 35 U.S.C. 112(b), set forth in paragraph 39 of the previous office action, has been withdrawn.
The rejection of claim 13 under 35 U.S.C. 112(b), set forth in paragraph 40 of the previous office action, has been maintained.

16.	Applicant traverses the rejection of claims under 35 U.S.C. 103 as being unpatentable over Brookhart et al. (US 6,710,007).  Applicant submits that reference does not specifically disclose a specifically recited structure where R1 and R2 are identical C1-C20 alkyl groups, R3 is a phenyl group, and X are halogen.  Applicant submits that described technology of (co)polymerization of conjugated dienes is different from that of prior art which relates to copolymerization of ethylene with polar monomer.  Applicant’s arguments have been considered fully, but they are not 1 and R2 are identical and are ethyl groups, and R3 is a 2,6-diisopropylphenyl group.  The ligand contains permissible structural features set forth in instant claims.  The preparation of iron complexes is within the scope of protection of claims of prior art, and working examples reinforce this notion, whereby iron complexes are prepared using FeCl2 as a metal salt precursor.  In light of these facts, it was deemed that preparation of an iron complex containing ligand L6 was obvious over the disclosure of the prior art.  Claims are drawn to a compound, not a polymerization process, and thus, the intended use of the compound has no patentable weight on this particular determination of obviousness.  Based on these considerations, the rejection has been maintained.

17.	Applicant does not traverse the rejection of claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by Katsuura et al. (JP 2005-200305) and the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Katsuura et al. (JP 2005-200305) in view of Moon et al. (US 3,151,047), set forth in paragraphs 14 and 15 of the previous office action.  The rejections have been maintained. 
       

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
March 29, 2022